
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.13


Grant Date


--------------------------------------------------------------------------------

  Grant Number

--------------------------------------------------------------------------------

  Units Granted

--------------------------------------------------------------------------------

         

Participant:
Employee ID Number:

[FORM OF]

EMC CORPORATION
Amended and Restated 2003 Stock Plan
Restricted Stock Unit Agreement

1.     Grant of Restricted Stock Units

        EMC Corporation, a Massachusetts corporation (the "Company"), hereby
grants to you (the "Participant"), on the grant date referenced above (the
"Grant Date"), a restricted stock unit award (the "Award") with respect to the
number of units of the Company's common stock referenced under "Units Granted"
above (the "Units"). The Award is made pursuant to and is subject to the
provisions of this Restricted Stock Unit Agreement and the Company's Amended and
Restated 2003 Stock Plan, as amended from time to time (the "Plan"). Capitalized
terms used but not defined in this Restricted Stock Unit Agreement shall have
the meanings ascribed to them in the Plan.

2.     Units

        The Participant's rights to the shares of the Company's common stock
("Shares") underlying the Units are subject to the restrictions described in
this Restricted Stock Unit Agreement and the Plan, in addition to such
restrictions, if any, as may be imposed by law.

3.     Forfeiture Restrictions

        The Units are subject to certain forfeiture restrictions, as described
below. These restrictions are referred to in this Restricted Stock Unit
Agreement as the "Forfeiture Restrictions." The Forfeiture Restrictions lapse
with respect to Units as set forth in Section 4 below and the applicable
provisions of the Plan. To the extent Units are no longer subject to the
Forfeiture Restrictions, they are referred to in this Restricted Stock Unit
Agreement as "Vested Units" and are treated as set forth in Section 5 below.
Units subject to the Forfeiture Restrictions are referred to in this Restricted
Stock Unit Agreement as "Unvested Units."

        No Unvested Units may be sold, assigned, transferred, pledged or
otherwise disposed of except as provided in this Restricted Stock Unit Agreement
and in the Plan. Any attempt to dispose of any Units in contravention of this
Restricted Stock Unit Agreement or the Plan shall be null and void and without
effect.

        In the event that the Participant's Service Relationship terminates for
any reason, except as otherwise provided in the Plan or this Restricted Stock
Unit Agreement with respect to termination by reason of death or Disability or
as otherwise provided in the Change in Control Severance Agreement by and
between the Participant and the Company, all Unvested Units shall be
automatically and immediately forfeited.

4.     Lapse of the Forfeiture Restrictions

        The Forfeiture Restrictions shall lapse in accordance with this
Section 4 and the applicable provisions of the Plan as follows:

(a)(i) On [            ] anniversary of the Grant Date, the Forfeiture
Restrictions with respect to [                        ] of the Units shall lapse
and such Units shall constitute Vested Units.

--------------------------------------------------------------------------------



(ii)On the [                        ] anniversary of the Grant Date, the
Forfeiture Restrictions with respect to [                        ] of the Units
shall lapse and such Units shall constitute Vested Units.

(iii)On the [            ] anniversary of the Grant Date, the Forfeiture
Restrictions with respect to [                        ] of the Units shall lapse
and such Units shall constitute Vested Units.

(iv)On the [            ] anniversary of the Grant Date, the Forfeiture
Restrictions with respect to [                        ] of the Units shall lapse
and such Units shall constitute Vested Units.



(b)Units may also vest if provided in the Plan or this Restricted Stock Unit
Agreement with respect to termination of the Participant's Service Relationship
(i) by reason of death or Disability or (ii) as provided in the Change in
Control Severance Agreement by and between the Participant and the Company.
Except as set forth in this Section 4, none of the Forfeiture Restrictions shall
lapse with respect to any Units on any date specified above unless the
Participant's Service Relationship is then in effect. The termination of the
Participant's Service Relationship must constitute a "separation from service"
for purposes of Section 409A of the Internal Revenue Code and the regulations
promulgated thereunder (collectively, "Section 409A") in order for the vesting
described in the first sentence of this Section 4(b) to occur. Section 6.6.3 of
the Plan (Termination of a Participant's Service Relationship by Reason of
Retirement) shall not apply to this Award. Accordingly, if a Participant's
Service Relationship terminates by reason of Retirement, Units shall be governed
by Section 6.6.4 of the Plan (Termination of a Participant's Service
Relationship for any Other Reason).

5.     Settlement of Units

        If Units become Vested Units, a Share shall be issued or credited to the
Participant in respect of each such Vested Units promptly, and in no case later
than the fifteenth (15th) day of the third calendar month following the year in
which the Units became Vested Units; provided, however, that if the Units vest
as a result of the termination of the Participant's Service Relationship then,
to the extent necessary to avoid the application of an accelerated or additional
tax under Section 409A, the payment of amounts otherwise due during the first
six months following the Participant's "separation from service" shall be
delayed until the end of such six month period if the Participant is a
"specified employee" (defined generally under Section 409A as one of the 50 most
highly compensated officers) with respect to the Company and then paid within
five (5) days following the end of such period.

6.     Dividends

        The Participant shall be eligible to receive any and all dividends or
other distributions paid with respect to a number of Shares that correspond to
the number of Units held by the Participant; provided, however, that any
property (other than cash) distributed with respect to a Unit (the "associated
unit") acquired hereunder, including without limitation a distribution of the
Company's common stock by reason of a stock dividend, stock split or otherwise,
or a distribution of other securities with respect to an associated unit, shall
be subject to the restrictions of this Performance Restricted Stock Unit
Agreement in the same manner and for so long as the associated unit remains
subject to such restrictions, and shall be promptly forfeited if and when the
associated unit is so forfeited; and further provided, that any cash
distribution with respect to the Units shall be converted to additional Units
based on the fair market value of Shares as determined by the Committee and
shall be subject to the restrictions of this Performance Restricted Stock Unit
Agreement in the same manner and for so long as the associated unit remains
subject to such restrictions, and shall be promptly forfeited if and when the
associated unit is so forfeited. References in this Performance Restricted Stock
Unit Agreement to the Units shall include any such restricted amounts.

7.     Taxes

        The Participant acknowledges and agrees that he or she is solely
responsible for any and all taxes that may be assessed by any taxing authority
in the United States or any other jurisdiction arising in

--------------------------------------------------------------------------------




any way out of the Award, the Units or the Shares and that neither the Company
nor any Company subsidiary is liable for any such assessments. The grant of the
Award and the vesting of the Units, the conversion of Units to Shares and the
payment or crediting of dividends with respect to the Units, may give rise to
taxable income subject to withholding. The Participant expressly acknowledges
and agrees that the Company will automatically withhold from the Shares issuable
in respect of the Units such number of Shares having a value sufficient to
provide for the minimum applicable withholding taxes required by law in
connection with such grant, vesting or payment. Notwithstanding the foregoing,
if the Committee determines that under applicable law and regulations the
Company or any Company subsidiary could be liable for the withholding of any
income or social taxes with respect to the foregoing, the Company may withhold
Shares to be delivered to the Participant unless the Participant gives such
security as the Committee deems adequate to meet the potential liability of the
Company or such Company subsidiary for the withholding of tax and agrees to
augment such security from time to time in an amount reasonably determined by
the Committee to preserve the adequacy of such security.

8.     Non-transferability of Award

        The Award is not transferable by the Participant except by will or the
laws of descent and distribution.

9.     Provisions of the Plan

        This Restricted Stock Unit Agreement and the Award are subject to the
provisions of the Plan, a copy of which has been furnished to the Participant
herewith.

10.   Entire Agreement

        This Restricted Stock Unit Agreement (including the documents referred
to herein) constitutes the entire agreement with respect to the Award and
supersedes all prior agreements and understandings, whether oral or written,
between the Participant and the Company with respect to the foregoing.

Acceptance, Acknowledgment and Receipt

        By accepting this Restricted Stock Unit Agreement, I, the Participant,
hereby:

•accept and acknowledge receipt of the Award granted on the Grant Date, which
has been issued to me under the terms and conditions of the Plan;

•acknowledge and confirm my consent to the collection, use and transfer, in
electronic or other form, of personal information about me, including, without
limitation, my name, home address and telephone number, date of birth, social
security number or other identification number, and details of all my stock
awards and Units held and transactions related thereto, by the Company and its
subsidiaries, affiliates and agents for the purpose of implementing,
administrating and managing my participation in the Company's stock plans, and
further understand and agree that my personal information may be transferred to
third parties assisting in the implementation, administration and management of
the Company's stock plans, that any recipient may be located in my country or
elsewhere, and that such recipient's country may have different data privacy
laws and protections than my country;

•acknowledge receipt of a copy of the Plan and the related Plan Description and
agree to be bound by the terms and conditions of this Restricted Stock Unit
Agreement and the Plan (including, but not limited to, Section 6.7—Cancellation
and Rescission of Awards), as amended from time to time;

•understand that neither the Plan nor this Restricted Stock Unit Agreement gives
me any right to any Service Relationship with the Company or any Company
subsidiary, as the case may be, and that the Award is not part of my normal or
expected compensation; and

•understand and acknowledge that the grant of the Award is expressly conditioned
on my adherence to, and agreement to the terms of, the Key Employment Agreement
with the Company.

--------------------------------------------------------------------------------







QuickLinks


Exhibit 10.13

